— Proceeding pursuant to CPLR article 78 to review a determination of respondent New York City Transit Authority, dated November 3, 1982, which, after a hearing, found petitioner guilty of certain charges and terminated his employment.
*881Petition granted, determination annulled, on the law, without costs or disbursements, charges dismissed, and petitioner reinstated.
Petitioner, a conductor, was charged with and found guilty of violating Rules and Regulations Governing Employees Engaged in the Operation of the New York City Transit System, rules 10 (a), (b); 35, in that he allegedly assaulted one William Perez with a knife and failed to obey the lawful order of a police officer. We note that the criminal charges against petitioner were dismissed on motion of the District Attorney.
The incident occurred when petitioner was off duty on a city street, and not on transit system property. The rules allegedly violated prohibit misconduct while on duty or on transit system property, or misconduct which would interfere with the efficiency or discipline of the transit system. Petitioner’s objectionable conduct was totally unrelated to his employment or to the transit system. Therefore, there is neither substantial evidence nor a rational basis upon which petitioner could have been found to have violated the afore-mentioned rules. Respondent’s determination is hereby annulled, the charges are dismissed, and petitioner is reinstated.
In light of our decision, we need not consider petitioner’s remaining contentions. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.